Felton, J.,
dissenting. Ordinarily a statute of limitation on' a right of action begins to run from the time the right accrues. In cases involving suits against municipalities, as in the instant case, the right of action accrues immediately on the happening of the thing which causes the injury, but the giving of notice to the municipality is made a condition precedent to the bringing of the action. Code, § 69-308, does not mean that the right of action accrues on the giving of the notice, but simply gives the injured party credit, so to speak, for the time within which the municipality considers the claim. Brehm v. Mayor &c. of New York, 104 N. Y. 186, 190 (10 N. E. 158). This section provides that the municipality “shall consider and act upon the same within thirty days,” and if it fails to act, suit may be brought instantly. City of LaFayette v. Rosser, 53 Ga. App. 228 (185 S. E. 377). There must have been some purpose in the General Assembly’s allotting thirty days for a consideration of a claim. The authorities deciding that a suit could be brought after the expiration of thirty days can mean but one thing and that is the absence of action in thirty days gives rise to a conclusive and unrebuttable presumption that the claim was denied and refused. In my humble opinion, when this presumption arises the statute of limitation reattaches and continues to run, and another and formal denial of the *368claim by the municipality is without efficacy to start another time at which the statute could reattach and begin anew. The statute is somewhat ambiguous, but in my opinion this was the intention of the legislature, and it is the court’s duty to give the act a reasonable construction so as to carry out the intention even though the construction may seem contrary to the letter of the statute. Erwin v. Moore, 15 Ga. 361; Roberts v. State, 4 Ga. App. 207 (60 S. E. 1082); City of Macon v. Georgia Power Co., 171 Ga. 40 (155 S. E. 34); Board of Tax Assessors v. Catledge, 173 Ga. 656 (160 S. E. 909). I think the present action was barred, because it was brought more than four years and thirty days after the right of action accrued.